PROSPECTUS FLEXIBLE PREMIUM SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE CONTRACT KANSAS CITY LIFE VARIABLE LIFE SEPARATE ACCOUNT OF KANSAS CITY LIFE INSURANCE COMPANY Street Address Send correspondence to: 3520 Broadway Variable Administration Kansas City, Missouri 64111-2565 P.O. Box 219364 Telephone (816) 753-7000 Kansas City, Missouri 64121-9364 Telephone (800) 616-3670 This Prospectus describes a flexible premium survivorship variable universal life insurance contract (“Contract") offered by Kansas City Life Insurance Company (“Kansas City Life”).We have provided a definitions section at the end of this Prospectus for your reference as you read. The Contract is designed to provide insurance protection upon the death of the second of the two Insureds named in the Contract.The Contract also provides you the opportunity to allocate net premiums and Contract Value to one or more Subaccounts of the Kansas City Life Variable Life Separate Account ("Variable Account") or to the Fixed Account.The assets of each Subaccount are invested in a corresponding portfolio of a designated mutual fund ("Funds") as follows: AIM Variable Insurance Funds AIM V.I. Capital Appreciation Fund (Series I Shares) AIM V.I. Core Equity Fund (Series I Shares) AIM V.I. Technology Fund (Series I Shares) American Century Variable Portfolios, Inc. American Century VP Capital Appreciation Fund American Century VP Income & Growth Fund American Century VP International Fund American Century VP Mid Cap Value Fund American
